Per Curiam.
By a liberal interpretation of the act of the 16th of June, 1836, the judge was perhaps right in thinking that an additional part might have been properly put to the mansion-house in order to fit it for a tavern; but he was wrong in holding that an assumption of authority to do so might be subsequently sanctioned. Power to convert a ward’s estate ought not to be assumed in any case; and to sanction it under any circumstances, would encourage guardians to act independently of the court. Besides, in a hard case, a judge would be disposed to sanction what he would not have authorized. But though the expense of the building is to be struck out of the account, the guardian is to be credited with the difference between the actual rent, and what would have been received if the improvement had not been made. The account, when corrected in these particulars, is to be confirmed.
Decreed accordingly.